Citation Nr: 1106621	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-45 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1974.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an October 2008 rating 
decision of the VA Regional Office in Columbia, South Carolina 
that denied service connection for right leg weakness.

The Veteran was afforded a personal hearing in October 2010 
before the undersigned Veterans Law Judge sitting at Columbia, 
South Carolina.  The transcript is of record.  


FINDING OF FACT

A right leg disability is not shown by the evidence of record.


CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he had over 100 parachute jumps in 
service and currently has problems with his right leg, including 
weakness, that are attributable thereto for which service 
connection should be granted.  



Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice requirements of the VCAA apply to all 
elements of a claim for a higher rating including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied prior to the initial 
decision on the claim by letter dated in July 2008 that addressed 
the required notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Notice regarding the effective date elements of the 
claim was also sent to the Veteran in the initial correspondence. 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these 
reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Extensive private and VA clinical records have been 
associated with the claims folder.  The Veteran was afforded 
general medical and VA neurology examinations in October 2008 
that are determined to be adequate for compensation purposes.  
The evidence in the claims folder, including the appellant's 
statements, has been carefully considered.  He was afforded a 
personal hearing in October 2010.  During the hearing, the VA 
Veterans Law Judge identified a potential evidentiary defect and 
a suggestion for a cure was addressed.  The actions of the 
Veterans Law Judge supplement VCAA and comply with 38 C.F.R. 
§ 3.103 (2010).

Neither the Veteran nor his representative has indicated that 
there is outstanding evidence that has not been received or 
considered.  The Board is not aware of the existence of any 
additional relevant evidence that has not been obtained.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim. See 
38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 
F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(2002).  As such, the claim is ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).



Factual Background

The Veteran's DD form 214 and service administrative records 
reflect a military occupational specialty of unit and 
organizational supply specialist.  He received citations that 
included the parachute badge.  

Service treatment records show that the Veteran received 
treatment in October 1971 for complaints of thigh soreness after 
being struck in both legs at different times during a football 
game.  An impression of contusion was recorded.  In May 1972, he 
complained of injury to the left ankle from a basketball game the 
previous day.  A diagnosis of sprained ankle was provided.  The 
appellant was seen for back complaints in December 1973 as the 
result of an automobile accident for which a diagnosis of mild 
lumbosacral strain was rendered.  A service discharge examination 
report is not of record.  

A claim of service connection for right leg weakness was received 
in June 2008.  Private medical evidence received with the claim 
consisted of private clinical records dated in 2008 reflecting 
treatment for cardiovascular disease, including an acute 
infarction.  During a physical examination in April 2008, it was 
noted that the appellant had no focal neurologic deficits.  

VA outpatient clinical records dating from 2005 through 2010 
reflect that the appellant was followed for multiple complaints 
and disorders, including generalized joint pain and arthralgias.  
He was afforded physical examinations over the course of that 
period whereupon it was found that he had no gross focal 
neurologic deficit of the neuromusculoskeletal system.  In August 
2008, the appellant complained of longstanding pain affecting the 
shoulders, hands and knees and requested treatment for arthritis.  
Examination disclosed mild bilateral knee tenderness but no gross 
focal neurologic deficit of the neuromusculoskeletal system.  On 
extremity/musculoskeletal review in November 2009, it was noted 
history was negative for arthritis, arthralgias, muscle weakness 
or pain. 

The Veteran was afforded a VA general medical examination in 
October 2008.  On evaluation of the extremities, he was found to 
have normal active range of motion.  Neurologic evaluation 
disclosed motor strength of 5/5.  There was good sensation to 
light touch.  Deep tension reflexes were 1+ of the lower 
extremities, bilaterally.  Gait was reported as normal.  

On VA special neurological examination in October 2008, it was 
reported that the claims folder was reviewed.  The examiner 
recited clinical history from service records referring to two or 
three occasions that the appellant was seen for sprained ankle or 
sore leg from playing basketball.  It was reported that his 
current complaints were nonspecific.  

Physical examination of the right lower extremity demonstrated no 
muscle atrophy.  There was no weakness of individual muscle 
groups, particularly those innervated by the L2 through S1 nerve 
roots.  There was no sensory abnormality and no reflex changes.  
It was reported that reflexes at the knee and ankle were 2+.  The 
examiner stated that otherwise, the neurologic examination 
demonstrated no abnormality of gait, station, coordination, 
muscle mass, tone or strength.  The diagnosis following 
examination was "There is no evidence of a neurologic 
abnormality of the nerve root or peripheral neuropathy or muscle 
in the right lower extremity".  The examiner opined that 
"Therefore, it is my opinion that the patient has no leg 
disability either left leg or right leg that could be attributed 
to parachute jumping.  The rationale for that is that (1) the 
physical and neurological examination is normal, (2) a review of 
the patient's claims folder and specifically the active duty 
military health record does not document any injury to either leg 
other than sprain and strain and nothing that would be considered 
the genesis of a long-term impairment or an impairment which 
would not show for a long term."  The examiner added that the 
Veteran reported that he was a quartermaster attached to an 
airborne division and that he did not mention a history of 
parachute jumps.  It was noted that there was no evidence in the 
claims folder that the appellant engaged in parachute jumps.

Social Security records reflect that the Veteran was awarded 
disability benefits from April 2008 with a primary diagnosis of 
ischemic heart disease and a secondary diagnosis of 
osteoarthrosis and allied disorders.

The Veteran presented testimony on personal hearing in October 
2010 to the effect that as a member of an airborne division, he 
participated in extreme training exercises and parachute jumps in 
service, and currently had a right leg disability or weakness as 
a result.  He stated that he had rough landings that "banged 
up" the right leg with pain.  The appellant stated that although 
he felt he needed treatment after these incidents he did not seek 
medical attention.  He further added that he had not gone to a 
doctor after service for right leg symptoms, although the right 
leg bothered him off and on.  He related that he had talked to a 
doctor about the condition but was not currently being treated 
for the problem and had no diagnosis in this regard.  

Legal Analysis

The Veteran asserts and has presented testimony to the effect 
that he was a paratrooper in service and had numerous parachute 
jumps.  He received citations that included the parachute badge.  
As such, the Board finds that his statements concerning his 
paratrooper duties in service are credible when viewed in 
conjunction with the available evidence and consistent with the 
circumstances of his service. See 38 U.S.C.A. § 1154(a) (2010).  
However, this does not by itself enable a grant of service 
connection.  Rather, the evidence must demonstrate that a current 
right leg disability is related to disease or injury in service.  
After reviewing the evidence pertaining to the claim in its 
entirety, the Board concludes that service connection is not 
warranted.

The Veteran's service treatment records reflect no treatment for 
symptoms consistent with weakness, chronic musculoskeletal 
impairment or neurologic deficit of the right lower extremity.  
Although a service discharge examination report is not of record, 
the post service record does not indicate any disorder affecting 
the right leg until the appellant filed a claim for such in June 
2008.  The Board observes that VA outpatient clinical records 
dating from 2005 show that neuromusculoskeletal status was 
evaluated throughout the years and no disability or abnormality 
was found.  Thus, the evidence does not contain a diagnosis of 
any disability consistent with organic disease of the nervous 
system within one year of discharge from service. See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).  

The Board observes that when the appellant was afforded VA 
compensation and pension examinations in October 2008, no 
neurologic or musculoskeletal deficit of the right lower 
extremity was found.  The findings from both examinations were 
essentially the same relative to the right lower extremity.  Both 
indicated that the Veteran had normal sensory function, motor 
strength, reflexes and gait.  On neurological evaluation, it was 
determined that there was no evidence of a neurological 
abnormality of the nerve root, peripheral neuropathy or muscle 
impairment of the right leg.  

The Board points out that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation. See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 
1110 of the statute requires the existence of a present 
disability for VA compensation purposes); see also, Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). See also McClain v. Nicholson, 21 Vet. App. 319 
(2007).  The Board observes that although the Veteran claims that 
he has a right leg disorder as the result of duties in service, 
the clinical findings do not evidence any disability in this 
regard.  Absent evidence of a current disability of the right 
lower extremity, the claim must be denied.

The Board has considered that the appellant is competent to 
report neurologic or musculoskeletal disturbance in the right 
lower extremity. See Layno v. Brown, 6 Vet.App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this 
regard, however, the Board points out that he has not identified 
or produced any acceptable evidence, medical or otherwise, that 
would tend to show current disease or injury for which service 
connection is being sought.  The Board observes that the Veteran 
does not reference any specific complaint of weakness involving 
the right lower extremity in extensive VA outpatient clinical 
records dating from 2005 through 2010.  Rather, he refers to 
vague generalized arthralgias or pain for which the examining 
provider has found no gross focal neurologic deficit at any time.  

Congress specifically limits entitlement to service-connected 
disease or injury to cases where there is a disability.  In the 
absence of proof of current disability due to disease or injury 
there can be no valid claim. See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Likewise, the Federal Circuit has noted 
that in order for a veteran to qualify for entitlement to 
compensation under statute, the existence of a disability must be 
proved, and as having resulted from a disease or injury that 
occurred in the line of duty. See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (2001).  The Board reiterates that while the 
appellant is competent to report that he has right leg 
weakness/disability, the observations of skilled clinical 
professionals on VA examinations in October 2008 are far more 
probative as to the existence, or lack thereof, of pathology and 
disability.  Here, we have a conflict in the record.  The Board 
accepts that the Veteran made parachute jumps during service.  
However, in the more probative medical evidence there is no proof 
of residual disability, disease or disability.  Although the 
appellant has reported weakness, he has not established a viable 
pathology (injury or disease) that would account for his vague 
complaints.  Here, the Board finds that the medical evidence 
prepared by skilled professionals to more probative and credible.  

In light of the repeated normal findings, the Board concludes 
that there is no disability, disease, or residuals of injury.  
The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Therefore, service connection is 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




ORDER

Service connection for a right leg disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


